Citation Nr: 0217156	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  94-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1974 
to July 1977.

This appeal came before the Board of Veterans' Appeals 
(Board or BVA) from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO).  

In February 1992 and March 1994, the appellant testified at 
RO hearings.  Later, in May 1998, the veteran testified at a 
Central Office (CO) Board hearing before the undersigned 
Board Member in Washington, D.C.  Copies of the hearing 
transcripts have been associated with the claims file.

In a September 1998 decision, the Board affirmed the RO's 
denial of the benefits sought on appeal.  The veteran filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (the Court).  In a January 1999 Joint Motion 
to Vacate BVA Decision, to Remand and to Stay Further 
Proceedings, the parties agreed that the veteran's claim had 
to be remanded to permit the Board to adjudicate the claim 
under the holding by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Hodge set new guidelines for 
adjudicating claims based on new and material evidence, 
changing the guidelines established by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), that the Board had 
relied upon in its decision.  In a February 1999 Order, the 
Court granted the motion, vacated the September 1998 BVA 
decision and remanded the case to the Board for 
readjudication.

In a November 1999 decision, the Board evaluated the 
veteran's claim under the provisions of Hodge and again 
denied the benefits sought on appeal.  In February 2001, the 
parties filed a Joint Motion for Remand and to Stay 
Proceedings.  By Order entered in February 2001, the Court 
granted this motion, vacated the November 1999 BVA decision 
and remanded the case to the Board for readjudication and 
disposition consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 14. Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).
 

FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder; the veteran was informed of 
this decision the same month but did not timely perfect an 
appeal of that decision after being issued a statement of 
the case (SOC) in August 1992.

2.  Evidence added to the record since the December 1991 
rating decision is so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
entitlement to service connection for an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision, denying service 
connection for an acquired psychiatric disorder, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received since the 
December 1991 rating decision sufficient to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, during the pendency of the appeal, the 
President signed into law the VCAA.  The VCAA became 
effective on November 9, 2000.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence 
of a well-grounded claim, requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim, and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620, 45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. at 45,629.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Moreover, the provisions of the VCAA do not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108 (West 1991). 

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether to 
reopen his claim for entitlement to service connection for 
an acquired psychiatric disorder as VA has complied with the 
notice and duty to assist provisions of the VCAA.  See 
generally Quartuccio v. Principi, 16 App. Vet. 183 (2002) 
(VA's duties include providing a specific explanation of the 
type of evidence necessary to substantiate the claimant's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this connection, 
the Board finds that the service, non-VA and VA medical 
records, November 2001 VA examination report, which evaluate 
the status of the veteran's health, are adequate for 
determining whether the veteran has submitted new and 
material evidence.  This is especially so in light of the 
Board's recent remand instructing that the veteran be 
scheduled for an examination. 

The Board finds no prejudice to the appellant in this case 
by determining whether new and material evidence has been 
submitted to reopen his claim for service connection for an 
acquired psychiatric disorder.  This is so because the 
requirements regarding notice, which must be provided to the 
veteran under the VCAA have been satisfied by various 
informational letters, an August 1992 statement of the case 
(SOC), and subsequent supplement statements of the case 
(SSOCs), and the various RO and Board decisions.  The 
veteran was specifically notified of the requirements needed 
to reopen a claim for entitlement to service connection for 
an acquired psychiatric disorder in a March 2002 SSOC.  The 
RO advised the appellant that to reopen his claim he must 
show that his psychiatric disorder is related to service.  
All of the relevant evidence was considered.  Thus, in light 
of the above and the Board's determination that new and 
material evidence has been received sufficient to reopen the 
veteran's service-connection claim, the Board finds that 
there has been no prejudice to the veteran that would 
warrant further development or notification pursuant to the 
provisions of the VCAA, his procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address 
on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).

The appellant asserts that his psychiatric problems began in 
service.  He claims that the notation in a May 1977 service 
medical record of his verbal overtures of suicide indicated 
the presence of psychiatric disability.  He maintains that 
he has furnished new and material evidence with which to 
reopen his claim for service connection for an acquired 
psychiatric disorder.

Service connection for an acquired psychiatric disorder was 
initially denied by the RO in a July 1989 rating decision on 
the basis that, while the evidence showed that the appellant 
had a paranoid disorder and a personality disorder with 
acute situational reaction, the evidence did not establish 
that an acquired psychiatric disorder was manifested in 
service or that a psychosis was manifested to a compensable 
degree within the first year after service.  The RO denied a 
subsequent claim for entitlement to service connection for 
an acquired psychiatric disorder, in a December 1991 rating 
decision, noting that the veteran had been treated for 
alcohol dependence, for which, in a July 1989 rating 
decision, the RO had held was due to his own willful 
misconduct.  The RO also determined that the additional 
evidence received was cumulative in nature and did not 
present a new factual basis warranting a reconsideration of 
the previous denial of service connection for an acquired 
psychiatric disorder.  By a letter dated December 31, 1991, 
the veteran was notified of the RO's action in a December 
1991 disability decision summary and in a December 1991 SOC, 
regarding the issue of entitlement to a permanent and total 
disability evaluation for pension purposes, and was advised 
of his appellate rights.  The veteran submitted a notice of 
disagreement in January 1992 with regard to the RO's 
December 1991 denial of service connection for an acquired 
psychiatric disorder.  An SOC pertaining to that claim was 
issued in August 1992.  But the appellant did not submit a 
timely substantive appeal, either within one year after the 
December 1991 notification of the December 1991 rating 
decision or within 60 days after issuance of the August 1992 
SOC.  In April 1993, the veteran sought to reopen his claim 
for service connection for an acquired psychiatric disorder.  
In an August 1993 rating decision, the subject of this 
appeal, the RO determined that no new and material evidence 
adequate to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder had been 
submitted.

Since the veteran did not perfect an appeal of the December 
1991 rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a) 
(2001), 20.1103 (2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge, 155 F.3d at 1359-60.  
New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Second, if VA 
determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  The second step 
becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is not material, the inquiry 
ends and the claim cannot be reopened.  

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new 
and material evidence has been received to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002). 
Additionally, where a veteran served continuously for 90 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

At the time of the December 1991 rating decision, the 
evidence of record included the veteran's service medical 
records and non-VA and VA medical records dated from 1989 to 
1991.  Service medical records revealed that, in May 1977, 
the veteran, who had family problems, had become intoxicated 
and made verbal overtures of suicide.  It was noted that he 
had been carrying a shotgun and threatening his wife when 
picked up by the county sheriff.  He was seen at a mental 
hygiene clinic that evening.  The diagnoses were chronic 
alcoholism, personality disorder, and no suicidal intent 
now.  The record indicated that he was to be sent to a 
halfway house for observation.  Diagnoses of chronic 
alcoholism and situational reaction were reported in June 
1977.  The non-VA and VA medical records showed that the 
veteran was hospitalized from March 5 to April 14, 1989, for 
evaluation of his psychiatric problems, which included his 
beliefs that his wife was having multiple, extramarital 
affairs, that she was going to forge his name and take all 
of their money out of the bank, and that other people might 
be coming by his house and physically abusing his children.  
Psychological testing during the hospitalization revealed 
findings that were diagnosed as paranoid delusion disorder. 
Paranoia was the discharge diagnosis.  Subsequent VA and 
non-VA medical records, from 1989 to 1991, included 
diagnoses of delusional disorder, paranoid schizophrenia, 
schizoaffective disorder, and alcohol dependence.

The evidence submitted since the December 1991 rating 
decision includes additional service medical records and 
service personal records, non-VA and VA medical records 
dated from 1992 to 1998, lay statements from the veteran's 
sister, mother and ex-wife, the veteran's testimony at two 
RO hearings in February 1992 and May 1994 and at a CO 
hearing in May 1998, and a November 2001 VA examination 
report.  The additional service medical records show that 
the veteran's separation examination report in June 1977 
revealed no evidence of psychosis or suicidal ideation.  An 
April 1997 National Personnel Records Center response to a 
request for a search of morning reports and for any evidence 
of treatment or assignment to a halfway house notes that 
"halfway house information not a matter of record."  The 
additional non-VA and VA treatment records and medical 
statements show treatment for schizoaffective disorder and 
paranoid schizophrenia, but do not link the veteran's 
psychiatric disorders to his period of military service.  
The lay statements, dated in May 1997, indicate that the 
appellant was taken to a halfway house in connection with 
the May 1977 in-service incident and the veteran's sister 
and mother also stated that he spoke with a psychiatrist at 
the military hospital and at the halfway house.  At his 
hearings, the veteran provided testimony in support of his 
contention that his psychiatric disorder had its origin in 
service.  The November 2001 VA examiner diagnosed the 
veteran with chronic paranoid schizophrenia and alcohol 
dependence, sober since the past five years.  The examiner 
added that he was not able to assess if the veteran's 
psychiatric problems or psychotic breakdown happened first 
while he was in service and indicated that additional 
service medical records needed to be obtained and reviewed.  
If the veteran's paranoia showed up while the veteran was in 
the service, then the examiner indicated that the veteran's 
current diagnosis should be considered to be service-
connected.  

Although most of this evidence is new, in that it was not 
previously of record, it is primarily cumulative of the 
evidence considered at the time of the December 1991 rating 
decision because it reveals no more than that the veteran 
has a psychosis.  The prior denials were essentially based 
on the finding that the veteran's in-service psychiatric 
problems were not manifestations of an acquired psychiatric 
disorder generally and the post-service paranoid disorder 
specifically.  The November 2001 VA examiner's opinion, 
however, indicates that additional service medical records 
needed to be obtained and reviewed and that, if those 
records reveal that the veteran's paranoia showed up while 
he was in the service, then the veteran's current diagnosis 
should be considered to be service-connected.  The Board 
concludes that this latter evidence alone constitutes new 
and material evidence and is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection.  Accordingly, his 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

In light of the November 2001 examiner's opinion, the Board 
is undertaking additional development with respect to the 
veteran's reopened claim for service connection for an 
acquired psychiatric disorder pursuant to authority granted 
by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When it is completed, the 
Board will give notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903 (2002)).  After giving 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.


ORDER
 
New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  To this extent, the appeal is 
granted. 




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

